 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   NATSYA K.,                               )      CASE NO. CV 19-1065-JLS (AGR)
                                              )
11                            Plaintiff,      )
                                              )      ORDER ACCEPTING FINDINGS AND
12                vs.                         )      RECOMMENDATION OF UNITED
                                              )      STATES MAGISTRATE JUDGE
13   ANDREW SAUL, Commissioner of             )
     Social Security,                         )
14                                            )
                              Defendant.      )
15                                            )
16
           Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Complaint,
17
     records on file, and the Report and Recommendation of the United States Magistrate
18
     Judge. Further, the Court has engaged in a de novo review of those portions of the
19
     Report to which objections and response have been filed. The Court accepts the
20
     findings and recommendation of the Magistrate Judge.
21
           IT IS ORDERED that Judgment be entered reversing the decision of the
22
     Commissioner and remanding the matter for reconsideration of Plaintiff’s ability to
23
     perform sustained work on a regular and continuing basis
24
25
26
27   DATED: 02/21/2020
                                                    JOSEPHINE L. STATON
28                                                 United States District Judge
